DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a system, comprising: at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: determining inversely-attenuated primary images of the subject by inversely attenuating the primary images to a plane located between the subject and a collimator assembly of the radiation device; and estimating machine parameters of the radiation device corresponding to the inversely-attenuated primary images, as claimed in claim 1.  Claims 2-11 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a system, comprising: at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: determining inversely-attenuated primary images of the subject by inversely attenuating the primary images to a plane located between the subject and a collimator assembly of the radiation device based at least in part on a penumbra model associated with penumbra characteristics of edges of the collimator assembly; and determining an input fluence map based on the inversely-attenuated primary images of 
Prior art fails to disclose a method implemented on a computing device having a processor and a computer-readable storage device, the method comprising: determining inversely-attenuated primary images of the subject by inversely attenuating the primary images to a plane located between the subject and a collimator assembly of the radiation device; and estimating machine parameters of the radiation device corresponding to the inversely-attenuated primary images, as claimed in claim 13.  Claims 14-20 are allowed by virtue of their dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 2021/0187326 A1) disclose systems and methods for reconstructing fluence map.  Maltz (US 2021/0113857 A1) discloses a system and method for dose measurement in radiation therapy.  Han et al. (US 2020/0206539 A1) disclose systems and methods for quality assurance of radiation therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



February 23, 2022